Citation Nr: 0323827	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  94-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hearing loss 
disability, left ear.


REPRESENTATION

Appellant represented by:	Martin S. Streit, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1966 to November 1969.  His primary 
military occupational specialty was that of light weapons 
infantryman.

This case was previously before the Board of Veterans' 
Appeals (Board) on two occasions, the last time in May 1999.  
The Board found that the veteran had submitted new and 
material evidence with which to reopen his claim of 
entitlement to service connection for hearing loss disability 
in the left ear.  Following the requested development, 
including a de novo review of the record, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, denied that claim.  Thereafter, the case was returned 
to the Board for further appellate action.

In August 1997, during the course of the appeal, the veteran 
had a hearing at the RO before the undersigned Veterans Law 
Judge.


FINDING OF FACT

There is no nexus between the veteran's claimed hearing loss 
disability in his left ear and any event in service.


CONCLUSION OF LAW

The claimed hearing loss disability, left ear, is not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  In 
August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information sent to the veteran in his original 
claim (VA Form 21-526), received in August 1972; the 
Statement of the Case (SOC); the Supplemental Statements of 
the Case (SSOC's); the Board's decisions of April 1998 and 
May 1999; and a letter, dated in April 2003, he and his 
representative were notified of evidence necessary to 
substantiate the veteran's claim of entitlement to service 
connection for hearing loss disability, left ear.  Those 
documents informed the veteran of what evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records.  
The RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant records adequately 
identified by the veteran.  For example, in July 1972, the RO 
requested the veteran's service medical records, as well as 
records reflecting treatment by a Dr. S. in August 1971.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; 
records from M. T. S., M.D., reflecting the veteran's 
treatment in May and June 1971, April 1974, and in March and 
April 1991; reports of examinations performed by the VA in 
August 1971, May 1974, June 1976, and January, February, and 
March 1994; outpatient reports reflecting the veteran's 
treatment by the VA in June 1972; a report and associated 
audiogram reflecting the veteran's treatment by L. D. E., 
M.D., in May 1991; the transcript of a hearing held at the RO 
in October 1991 before a local hearing officer; excerpts from 
medical texts, received by the RO in June 1993; and the 
transcript of the hearing held at the RO in August 1997 
before the undersigned Veterans Law Judge. 

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to service connection for hearing 
loss disability in his left ear.  Accordingly, there is no 
need for further development of the evidence in order to meet 
the requirements of the VCAA.  

II.  The Facts and Analysis

The veteran seeks entitlement to service connection for 
hearing loss disability in his left ear.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

During service in February and March 1968 and in April and 
May 1969, the veteran was treated for various complaints 
involving his left ear, including earaches; congestion with 
cerumen; and otitis externa.  There was no evidence, however, 
of any hearing loss disability.  In fact, during his service 
entrance and separation examinations in November 1966 and 
October 1969, the veteran responded in the negative when 
asked if he then had, or had ever had hearing loss 
disability.  On audiometric testing, he demonstrated no worse 
than a puretone threshold of 15 decibels in the left ear at 
any of the relevant frequencies, i.e., 500, 1000, 2000, 3000, 
or 4000 hertz.  Parenthetically, it should be noted that the 
puretone thresholds at 3000 hertz were not reported.  It 
should also be noted that there was no evidence that speech 
audiometry was performed in service. 

Hearing loss disability in the left ear was not clinically 
confirmed until 1991.  In a report of an examination 
performed in May 1991, L. D. E., M.D., stated that such 
disability dated back to noise exposure in the military.  
That history, however, was based on the veteran's report 
rather than a review of the veteran's record.  As noted 
above, the veteran's service medical records were negative 
for hearing loss disability in the left ear.  While private 
and VA medical records show that from May 1971 to May 1991, 
the veteran complained of and/or sought treatment for various 
ear problems, including bilateral otitis externa, hearing 
loss disability in the left ear, was simply not reported.  
Indeed, between the time of his discharge from service and 
May 1991, the veteran demonstrated no worse than a puretone 
threshold of 30 decibels in his left ear at any of the 
relevant frequencies, nor did he demonstrate puretone 
thresholds of 26 decibels or greater in any three of those 
frequencies.  Furthermore, his speech reception thresholds 
were no worse than 96 percent in the left ear (See reports of 
audiograms performed by the VA in August 1972 and May 1974).  
Thus, he was not considered to have hearing loss disability 
in that ear under VA criteria.  Accordingly, the history 
reported by Dr. E. cannot be considered competent medical 
evidence of a nexus between the veteran's current left ear 
hearing loss disability and service.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (A bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.)  

The only other reports of a nexus between the veteran's 
hearing loss disability and service come from the veteran 
(See, e.g., the transcript of his August 1997 hearing before 
the undersigned Veterans Law Judge.)  As a layman, however, 
he is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence to 
support a grant of service connection.

Absent competent evidence of a relationship between the 
veteran's current left ear hearing disability and service, 
service connection is not warranted.  Accordingly, the appeal 
is denied.
In arriving at this decision, the Board notes that the 
evidence of record, dated since 1991 raises a question as to 
whether the veteran actually has current hearing loss 
disability in his left ear.  During a January 1994 VA 
audiologic examination, speech reception thresholds in the 
left ear were variously reported as 88 percent and 94 
percent, and puretone thresholds were 20 decibels or less in 
the applicable frequencies.  Indeed, the examiner reported 
that the audiometric examination was normal, and hearing loss 
disability was not reported.  In December 1996 and May 2003, 
the VA scheduled examinations to further evaluate the 
veteran's ears and hearing; however, he failed to report for 
those examinations.  Thus, the Board must evaluate the 
veteran's appeal based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2002).


ORDER

Entitlement to service connection for hearing loss 
disability, left ear is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

